Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-5 are pending and claim 1 has been amended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
A mixing part in claim 1 line 8.
A merging part in claim 1 line 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure/equivalents thereof for both the mixing part and the merging part. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 5 recites the limitation “a ring shape” in line 5, this is double inclusion of the “a ring shape” claimed in line 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takao (JP2005152853A) in view of Kinoshita (U.S. 2008/0305420).
With respect to claims 1 and 3, Takao discloses a coating device (figure 1, see below annotated figure) comprising:
a rotary atomizing head (figure 1, #2, see below annotated figure) including a cylindrical rotary part (figure 1, outer tube 8) which rotates while being applied with a high voltage (figure 1, the voltage applied to #2 to allow it to rotate) to charge and atomize a mixed liquid agent (translation: page 1, lines 1-5, as the rotary atomizing head atomizes the mixed fluids noted, paragraph 0015, coming from tubes 12a and 12b) including at least a first liquid agent (figure 1, agent from 12b) and a second liquid agent (figure 1, the agent produced from 12a); 
a supply pipe (figure 1, inner tube 9) including

a mixing part (figure 1, the conduit which surrounds 12a and 12b and the space they flow into; see below annotated figure) which merges the first supply with the second supply pipe (figure 1, merging of 12a and 12b, and specifically the fluid from them, occurs in the noted mixing part) and causes the first liquid agent and the second liquid agent to be mixed (figure 1, the mixing of the material from # 12a and #12b as they enter the area of 6in prior to #15); and
a liquid mixture supply pipe (figure 1, the supply pipe surrounding #15; see below annotated figures) which is disposed between the mixing part (figure 1, the part surrounding 12a/12b, see below annotated figure) and the rotary atomizing head (figure 1, #2) and supplies the mixed liquid agent to the rotary atomizing head (figure 1, the conduit surrounding #15 supplying the mixture from 12b/12a to #2), 
wherein the mixing part includes:
an outer pipe part (figure 1, the outer pipe part which itself surround 12a/12b) which is formed to surround an outer periphery of the distal end part of the first supply pipe (as the distal end being the bottom section, the proximal end being the outlet itself, with the rest of the pipe being distal to that) on the side of the liquid mixture supply pipe of the first supply pipe (1, as the outer pipe part surrounds the first supply pipe at its outer periphery and at its side, thus surround the end of the pipe itself) and wherein the outer pipe part is connected to the second supply pipe (figure 1, the outer pipe is connected via #7 to the noted second supply pipe), and
a merging part (figure 1 and below annotated figure, the outlet area of #12a being the merging part, specifically the area adjacent the outlet in which the fluid exits 12b and is then mixed with the fluid from 12a)) which is formed in a vicinity of the end part of the first supply pipe (figure 1, being the end adjacent the first supply pipe #12b) and merges the first liquid agent with the second liquid 
wherein the first liquid agent is a main agent (hardening agent) and the second liquid agent is a curing agent (resin). 
However, Takao fails to disclose the first supply pipe is coaxial to the rotation axis and the second supply pipe is inclined with respect to the rotation axis or that the first liquid agent is a main agent and the second liquid agent is a curing agent (disclosing the first liquid as the hardening agent and the second liquid as the resin) also with respect to claim 1, Takao fails to disclose forming a double pipe structure coaxial with the distal end part. 
Kinoshita, figure 10, discloses a central supply of fluid is centered in the spray head and centered with the torqueing member where as a second fluid is applied and mixed is applied inclined to the central axis. Such mixing allowing for a uniformity in the coating (paragraph 0030), and allows for homogeneous mixtures to occur. Noting that Kinoshita discloses the first fluid being applied centered with that of the outlet. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a centered fluid conduit and an angled fluid conduit as disclosed by Kinoshita into the structure of Takao to allow for improved mixing and uniformity in the mixture of the two flowing components. Furthermore it would have been obvious to utilize the central fluid pipe of the first supply and the angled fluid supply of the second supply at their desired locations, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI-
With respect to claim 2 and 4, Takao discloses a mixing member (figure 1, #15) that is disposed inside the liquid mixture supply pipe (figure 1 and above annotated figure), includes a plurality of torsion elements (figure 1, each box of #15 being a torsion element), and further mixes the mixed liquid agent flowing in the liquid mixture supply pipe (paragraph 0018 and 0021).
.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takao (JP2005152853A) in view of Bondeson (U.S. 2007/0102841).
With respect to claims 1 and 3, Takao discloses a coating device (figure 1, see below annotated figure) comprising:
a rotary atomizing head (figure 1, #2, see below annotated figure) including a cylindrical rotary part (figure 1, outer tube 8) which rotates while being applied with a high voltage (figure 1, the voltage 
a supply pipe (figure 1, inner tube 9) including
a first supply pipe (figure 1,12b) including a distal end part (being the length of pipe downwards away from the outlet) which supplies the first liquid agent; a second supply pipe (figure 1, # 12a) which supplies the second liquid agent; 
a mixing part (figure 1, the conduit which surrounds 12a and 12b and the space they flow into; see below annotated figure) which merges the first supply with the second supply pipe (figure 1, merging of 12a and 12b, and specifically the fluid from them, occurs in the noted mixing part) and causes the first liquid agent and the second liquid agent to be mixed (figure 1, the mixing of the material from # 12a and #12b as they enter the area of 6in prior to #15); and
a liquid mixture supply pipe (figure 1, the supply pipe surrounding #15; see below annotated figures) which is disposed between the mixing part (figure 1, the part surrounding 12a/12b, see below annotated figure) and the rotary atomizing head (figure 1, #2) and supplies the mixed liquid agent to the rotary atomizing head (figure 1, the conduit surrounding #15 supplying the mixture from 12b/12a to #2), 
wherein the mixing part includes:
an outer pipe part (figure 1, the outer pipe part which itself surround 12a/12b) which is formed to surround an outer periphery of the distal end part of the first supply pipe (as the distal end being the bottom section, the proximal end being the outlet itself, with the rest of the pipe being distal to that) on the side of the liquid mixture supply pipe of the first supply pipe (1, as the outer pipe part surrounds the first supply pipe at its outer periphery and at its side, thus surround the end of the pipe itself) and 
a merging part (figure 1 and below annotated figure, the outlet area of #12a being the merging part, specifically the area adjacent the outlet in which the fluid exits 12b and is then mixed with the fluid from 12a)) which is formed in a vicinity of the end part of the first supply pipe (figure 1, being the end adjacent the first supply pipe #12b) and merges the first liquid agent with the second liquid agent (paragraph 0020, as the two are mixed at desired mixing ratios) so that the second liquid agent supplied from the outer pipe part surrounds an outer periphery of the first liquid agent supplied from the first supply pipe (figure 1, where the second agent leaves#12a and is applied to the outer pipe part as it surrounds an outer periphery of #12bwhich is the first supply pipe). With respect to claim 3, being the method as disclosed in paragraphs0018-0021, where 12a and 12b supply material into the device to be mixed and sprayed, and
wherein the first liquid agent is a main agent (hardening agent) and the second liquid agent is a curing agent (resin). 
However, Takao fails to disclose the first supply pipe is coaxial to the rotation axis and the second supply pipe is inclined with respect to the rotation axis or that the first liquid agent is a main agent and the second liquid agent is a curing agent (disclosing the first liquid as the hardening agent and the second liquid as the resin) also with respect to claim 1, Takao fails to disclose forming a double pipe structure coaxial with the distal end part. 
Bondeson discloses, figure 3, a first centered fluid flow path 26 with a distal end at 34 that is centered within a housing 40, and a noted second supply pipe, conduit 20, which is angled with respect to a center axis (center axis of 26 and 40), allowing for the desired improved application of the filament pattern on a substrate as well as moving the filament (paragraphs 0005-0006).

With respect to claim 2 and 4, Takao discloses a mixing member (figure 1, #15) that is disposed inside the liquid mixture supply pipe (figure 1 and above annotated figure), includes a plurality of torsion elements (figure 1, each box of #15 being a torsion element), and further mixes the mixed liquid agent flowing in the liquid mixture supply pipe (paragraph 0018 and 0021).
	With respect to claim 5, Takao as modified above discloses the curing agent passes through an outer pipe part (as the noted hardening agent passes the pipes outlet, noted being rearranged in the above 103) to surround an outer periphery of an end part on the side of the liquid mixture supply pipe of the first supply pipe (as the noted first pipe is downstream of the second pipe, when fluid is thus applied through 12a it surrounds 12b), wherein the curing agent is disposed to flow in a ring shape (although not centered 12b is offset from the wall, thus fluid flowing about it is ringed about 12b) at the 


Response to Arguments/Amendments
	The Amendment filed 10/02/2021 has been entered. Currently claims 1-5 are pending and claim 1 are amended. Applicants amendments to the claims has failed to each and every rejection previously set forth in the Office Action dated (07/13/2021). 
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. Applicant is noted making no arguments to independent claim 3. Applicant argues, page 7 of response, that a proper-KSR obviousness determination still requires “a searching comparison of the claimed invention including all its limitation” with teaching of the prior art. It is unclear what element is not taught in the prior art, the prior art discloses the use of curing agents and that of a main agent, and the prior arts two teaching references disclose the positon of a second supply pipe to be inclined with respect to the rotation axis (as both references disclose a centered first fluid application with angled . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752